Title: James Rawlings to Thomas Jefferson, 25 August 1817
From: Rawlings, James
To: Jefferson, Thomas


          
             Dear sir,
            Richmond
25 Aug 1817.
          
          Your favour of 31 Ulto has remained unanswered for some time, in consequence of an absence from home—
          The Statement touching the mill formerly Insured by John Henderson for the legatees of Bennet Henderson, which you have given, is sufficient to shew that the Mutual Assurance Society can have no claim on you for the Insurance thereof—And as all of the demands of the society, now appearing on their Books have originated since the 16th Feby 1809. subsequent to the destruction of the Insured premises, none ought to be required either from you or any other person.
          The failure on the part of all persons interested, to give notice of the demolition of the Mill House, has caused the requisitions of the Society to be made, which otherwise would not have been, but the circumstance now being made known, the charges will be relinquished.
          
            With great Respect Yr most Ob
            James RawlingsP Agt M A Sy
          
        